24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Geraldo MEDINA-ZAMORA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70248.
United States Court of Appeals, Ninth Circuit.
Submitted May 10, 1994.*Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges, and EZRA**, District Court.


2
MEMORANDUM***


3
Gerald Medina-Zamora is a 37-year-old native of Nicaragua and citizen of both Nicaragua and Mexico, who entered the United States on a nonimmigrant temporary work visa on March 4, 1983.  Ordered to show cause why he should not be deported for remaining in the United States longer than permitted, he conceded deportability and requested asylum.  He contended that he had worked as an informant for the Central Intelligence Agency while he was living in Mexico.


4
The immigration judge did not find his testimony credible, and the Board of Immigration Appeals affirmed the denial of asylum.  The Board specifically found that Medina's credibility was impaired by his unsupported claim to have worked for the CIA.


5
The Board's findings are supported by substantial evidence.   See Berroteran-Melendez v. INS, 955 F.2d 1251.  Consequently, Medina-Zamora's petition is DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 The Honorable David A. Ezra, United States District Judge, for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3